 NORTHCROSS MACHINE MANUFACTURING COMPANY565N ORTHCROSSMACHINE MANUFACTURING COMPANY"andINTERNA-TIONALASSOCIATION OFMACHINISTS,TALBOT LODGENo. 61,PETITIONER.Case No. 3t-RC-R98.May 16, 1951Decision and OrderUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, hearings were held before Charles A. Kyle and AnthonyJ. Sabella, hearing officers.The hearing officers' rulings made at thehearings are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Houston].Upon the entire record in this case,the Board finds :Northcross Machine Manufacturing Company, the Employer, is apartnership enterprise owned by Leon M. Northcross and Wilson J.Northcross,brothers.It is engaged in general machine shop work inand about Memphis, Tennessee,where it maintains its sole place ofbusiness.With a totalcomplement of five nonsupervisory employees,it takes small orders forthe repairand rebuilding of miscellaneousmachines.During the calendar year 1950,the Employer purchasedmaterials and supplies valued at$6,942, of which $895 was paid forshipments originating outside the State of Tennessee.During thesame period,its total sales amounted to $43,268, of which all but ap-proximately 4 percent were made locally.The Employer contends that the operations of the Northeross Ma-chine Manufacturing Company do not affect interstate commerce, orat best not sufficiently to justify the Board's assertion of jurisdictionin this proceeding,and that therefore the petition should be dismissed.Without deciding whether the business of the Northcross MachineManufacturing Company affects commerce within the meaning of theNational Labor Relations Act, we find, in accordance with the Board'srecently enunciated jurisdictional policy, that it would not effectuatethe policies of the Act for the Board to assert jurisdiction in this caseon the basis of the operations of that company alone.2The Petitioner maintains that the Employer's operations must beviewed together with two other business enterprises also owned inpartnership by the Northcross brothers.These are the NorthcrossMantel&Grate Company and the Northcross Tile & Marble Company,doing business in the city of Memphis at another location.The firstof these companies sells flooring material and lighting fixtures atwholesale and retail;the second does a contracting business installingI The name of the Employerappears as amendedat the hearing.2 The DaysonBedding Co.,91 NLRB 643;The Stanislaus Implement and HardwareCompany, Limited,91 NLRB 618.94 NLRB No. 84. 566DECISIONS OF NATIONAL LABOR RELATIONS BO2Rllsuch materials, and obtains part of its supplies from the Mantel & GrateCompany.Apart from the fact that the Northcross brothers own allthree companies, the only relationship among them is that the officeand administrative work for all three is conducted at a single location,adjacent to the shop of the Employer. In all other respects, the Em-ployer's operations are entirely disassociated from those of the othercompanies.During the calendar year 1950, Northcross Mantel & Grate Companypurchased raw material valued at $7,568, of which $5,910 was receivedfrom outside the State.During the same period, its sales, all madewithin the State, totaled $55,000, some to individuals and some tocommercial accounts.Although Leon M. Northcross testified thatsome of the materials were sold for eventual use outside the State, therecords of this company do not reveal which of its numerous customersdo business across State lines, or what portion of its sales was madeto customers who came to its retail store from outside the State ofTennessee.In 1950, Nortlicross Tile & Marble Company purchased materialsvalued at $66,030, of which $39,250 was received from outside theState.During the same period, its installation contracts totaled$117,840; $82,000 was received for work done for general contractorson buildings in the Memphis area, and the rest for work on localprivate residences.The only indication that any portion of thiscompany's output might fall into an indirect outflow category, forpurposes of testing the Board's jurisdiction, is the fact that some workwas performed for such companies as Standard Oil and certain banks.At best the amounts received from these customers did not exceed$10,000.The foregoing facts relative to the nature and extent of the oper-ations of the three companies owned by the Northcross brothers areall that could be gathered in two separate hearings devoted almostexclusively to investigation of the jurisdictional facts. In these cir-cumstances, we deem it unnecessary to decide whether jurisdictionshould be based upon the operations of all three companies, for, as-suming the correctness of the Petitioner's contention in this respect,even the aggregate operations of all three fall short of the require-ments recently established by the Board for such miscellaneous oper-ations.3Accordingly, we find that whether the business of the North-crossMachine Manufacturing Company be viewed alone, or whetherit be considered together with the operations of Nortlicross Mantel &Grate Company and Northcross Tile & Marble Company, it would noteffectuate the policies of the Act for the Board to assert jurisdictionin this case.We shall therefore dismiss the petition.2The Rutledge Paper Products,Inc,91 NLRB 625. CHRIS-CRAFT CORPORATIONOrder567IT IS HEREBYORDERED thatthe petition filed herein be, and it herebyis,dismissed.CHRIS-CRAFT CORPORATIONandLODGENo. 1757,INTERNATIONALASSOCIATION OF MACIIINISTS, PETITIONER.CaseNo. 7-RC-1188.May 16, 1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act; a hearing was held before Emil C. Farkas, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed generally of all nonsuper-visory production and maintenance employees at the Employer'sCadillac,Michigan, plant.The Employer, Local 2392 of the UnitedBrotherhood of Carpenters and Joiners of America, AFL, hereinaftercalled the Carpenters, .and Local 1484 of the Brotherhood of Painters,Decorators and Paperhangers of America, AFL, hereinafter calledthe Painters, contend that the unit sought is inappropriate and that,in effect, representation should be on a craft basis. In this connection,the Carpenters would establish a separate unit of all woodworking1 At the beginning of the hearing, the hearing officer, over the Employer's objection,granted the Petitioner's motion to amend the unit description by including firemen-watchmen in the requested unit.As the Employer fully presented its position with regardto the unit issue raised by the amendment and has not demonstrated any prejudice, thehearing officer's ruling is hereby affirmed.Memphis Cold Storage Warehouse Company,91 NLRB 1404.The Employer moved to dismiss the petition, in substance, on the grounds that (1)the Petitioner's showing of interest is inadequate, and (2) the unit sought is inappropriate.As to (1), the Petitioner's showing is a matter for administrative determination and isnot litigable by the parties.Indiana Oxygen Company,93 NLRB No. 130. As to (2),for the reasons indicated in paragraph numbered4, infra,this contention is without merit.Accordingly, the Employer's motion is hereby denied.94 NLRB No. 82.